DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "lower" in line 6 and “upper” in line 7.  There is insufficient antecedent basis for this limitation in the claim because there is no reference for the “lower” and the “upper”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "one end of the dispersion part " and “another end of the dispersion part”. Appropriate clarifications are required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (H. Shinoda and H. Kondoh, "Composite Patch Array Antenna with built-in Polarizer for Reducing Road Clutter Noises of 76 GHz Automotive Radars," 2007 IEEE/MTT-S International Microwave Symposium, 2007, pp. 405-408, doi: 10.1109/MWSYM.2007.380473, hereafter Shinoda) further in view of Schoebel (U.S. Patent No. 2007/0279303, hereafter Schoebel) and DXengineering (“Active Receive Antenna -- vertical configuration”, 2013, https://static.dxengineering.com/global/images/instructions/dxe-arav3-1-2-4-8p-rev4d.pdf,  hereafter DXengineering).
Regarding claim 1, Shinoda discloses that a radar device which detects a target by using a radio wave (page 405 lines 14-15 (radar, detect, target), 23 (millimeter wave) below section “I. INTRODUCTION” on left), comprising: 
a receiving array antenna where a plurality of receiving antenna elements each having a predetermined length in a first direction are arranged to be disposed in a second direction almost orthogonal to the first direction (Fig.4 Rx, X-Y orthogonal); 
a dispersion part which is disposed in a vicinity of the receiving array antenna (Fig.4 Tx, adjacent to Rx); and 
a detection part which detects a position of a target in the first direction {page 405 line 4 from bottom on right above Fig.1, receiver circuit; Fig.1 point (θ, φ) is at the first direction (X). A person of ordinary skill in the art knows that radar detects range and direction of targets in its field of view.}.
However, Shinoda does not disclose dispersion property of transmission antenna with respect to the first direction. In the same field of endeavor, Schoebel discloses that 
a dispersion part and dispersion properties of the radio wave change with respect to the first direction (Fig.8A, size change; [0020] varying, antenna, elements, width; [0023] line 17 transmit mode; A person of ordinary skill in the art knows that the size of antenna is inversely proportional to frequency.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the transmission antenna in Shinoda by the teachings of Schoebel so as to obtain the same feature as the claim. Doing so would control the angle of deflection of radiation lobe using operating frequency, as recognized by Schoebel ([0050] lines 4-6).
However, Shinoda and Schoebel do not disclose the radio wave reflected by the dispersion part. In the same field of endeavor, DXengineering discloses that
based on the radio wave reflected by the dispersion part (page 4 line 19, re-radiated, transmit antenna)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shinoda and Schoebel with the teachings of DXengineering to consider re-radiated signal from transmit antenna, which is already in received signals. Doing so would have possibility to find a target if the re-radiated signal from transmit antenna is strong enough and cannot be treated as noise, as recognized by DXengineering (page 4 line 19). A person of ordinary skill in the art would have had good reason to see if the re-radiated signal from transmit antenna is strong enough because received signals are processed in a same way.

Regarding claim 8, which depends on claim 1, Shinoda discloses that in the radar device,
the dispersion part is formed by a plurality of resonant elements {page 405 line 3 below Eq.(3), transmitting (Tx) antenna, antenna is resonant element; Fig.4 Tx array antennas}, and 
the resonant element which resonates at a frequency almost the same as the radio wave is disposed at a center in the first direction {Fig.4 Tx array antennas, Rx array antennas; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. transmission frequency range is the same as receiving frequency range in a same radar device) to a known device (e.g. radar) ready for improvement to yield predictable results (e.g. receive transmitted signals).}, 
However, Shinoda does not disclose dispersion property of transmission antenna with respect to the first direction. In the same field of endeavor, Schoebel discloses that 
the resonant element which resonates at a low frequency is 3Docket No. 521028USPreliminary Amendmentdisposed on one end of the dispersion part, and the resonant element which resonates at a high frequency is disposed on another end of the dispersion part (Fig.8A, larger size at one end, smaller size at the other end; [0020] varying, antenna, elements, width; [0023] line 17 transmit mode; A person of ordinary skill in the art knows that the size of antenna is inversely proportional to resonant frequency.).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the transmission antenna in Shinoda by the teachings of Schoebel so as to obtain the same feature as the claim. Doing so would control the angle of deflection of radiation lobe using operating frequency, as recognized by Schoebel ([0050] lines 4-6).


Regarding claim 13, Shinoda discloses that a detection method of a target position of a radar device which detects the target by using a radio wave {page 405 line 4 from bottom on right above Fig.1, receiver circuit (implement processing method); page 405 lines 14-15 (radar, detect, target), 23 (millimeter wave) below section “I. INTRODUCTION” on left} and includes: 
a receiving array antenna where a plurality of receiving antenna elements each having a predetermined length in a first direction are arranged to be disposed in a second direction almost orthogonal to the first direction (Fig.4 Rx, X-Y orthogonal); and 
a dispersion part which is disposed in a vicinity of the receiving array antenna (Fig.4 Tx, adjacent to Rx), and 
the detection method comprising: 
detecting the position of the target in the first direction {Fig.1 point (θ, φ) is at the first direction (X). A person of ordinary skill in the art knows that radar detects range and direction of targets in its field of view.}.
However, Shinoda does not disclose dispersion property of transmission antenna with respect to the first direction. In the same field of endeavor, Schoebel discloses that 
a dispersion part and dispersion properties of the radio wave change with respect to the first direction (Fig.8A, size change; [0020] varying, antenna, elements, width; [0023] line 17 transmit mode; A person of ordinary skill in the art knows that the size of antenna is inversely proportional to frequency.),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the transmission antenna in Shinoda by the teachings of Schoebel so as to obtain the same feature as the claim. Doing so would control the angle of deflection of radiation lobe using operating frequency, as recognized by Schoebel ([0050] lines 4-6).
However, Shinoda and Schoebel do not disclose the radio wave reflected by the dispersion part. In the same field of endeavor, DXengineering discloses that
based on the radio wave reflected by the dispersion part (page 4 line 19, re-radiated, transmit antenna)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shinoda and Schoebel with the teachings of DXengineering to consider re-radiated signal from transmit antenna, which is already in received signals. Doing so would have possibility to find a target if the re-radiated signal from transmit antenna is strong enough and cannot be treated as noise, as recognized by DXengineering (page 4 line 19). A person of ordinary skill in the art would have had good reason to see if the re-radiated signal from transmit antenna is strong enough because received signals are processed in a same way. 



Claims 2, 4-7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda, Schoebel, and DXengineering as applied to claim 1 above, and further in view of Wintermantel (U.S. Patent No. 8665137, hereafter Wintermantel).
Regarding claim 2, which depends on claim 1, Shinoda, Schoebel, and DXengineering do not explicitly disclose antenna on circuit board. In the same field of endeavor, Wintermantel discloses that in the radar device,
the receiving array antenna is disposed on a circuit board (col.2 lines 5-6, circuit board, planar antennas; col.6 lines 9-11, RX, board), and 
the dispersion part is disposed in the vicinity of the receiving array antenna of the circuit board (col.2 lines 5-6, circuit board, planar antennas; col.6 lines 8-11, TX, board).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shinoda, Schoebel, and DXengineering with the teachings of Wintermantel to dispose antennas on circuit board. Doing so would achieve a principle cost reduction, as recognized by Wintermantel (col.2 lines 3-4).

Regarding claim 4, which depends on claim 1, Shinoda, Schoebel, and DXengineering do not disclose transmission antenna disposed on two sides of receiver antenna. In the same field of endeavor, Wintermantel discloses that in the radar device,
two dispersion parts are disposed so as to sandwich the receiving array antenna, and the two dispersion parts have the same dispersion properties in the first direction (Fig.12, same).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shinoda, Schoebel, and DXengineering with the teachings of Wintermantel to use two transmission antennas. Doing so would double the effective aperture of the sensor by providing plural transmission antennas, as recognized by Wintermantel (col.1 lines 60-61).

Regarding claim 5, which depends on claim 1, Shinoda, Schoebel, and DXengineering do not disclose transmission antenna disposed on two sides of receiver antenna. In the same field of endeavor, Wintermantel discloses that in the radar device, 
two dispersion parts are disposed so as to sandwich the receiving array antenna, and the two dispersion parts have the dispersion properties inverted from one another in the first direction (Fig.12, TX0 and Tx1 are on two sides of RX0, RX1, RX2; Fig.12 and Fig.13 show antenna power feeds in two different ways. A person of ordinary skill in the art would have had good reason to install the transmission antenna in any direction as needed because it would require no more than “ordinary skill”.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shinoda, Schoebel, and DXengineering with the teachings of Wintermantel to use two transmission antennas. Doing so would double the effective aperture of the sensor by providing plural transmission antennas, as recognized by Wintermantel (col.1 lines 60-61).

Regarding claim 6, which depends on claim 1, Shinoda, Schoebel, and DXengineering do not explicitly disclose the space between receiving antennas. In the same field of endeavor, Wintermantel discloses that in the radar device,
the receiving antenna elements are disposed with a distance of λ/2 in the second direction when a wavelength of the radio wave is set as λ (col.6 line 17 D= λ/2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shinoda, Schoebel, and DXengineering with the teachings of Wintermantel to use λ/2 as receiving antenna space. Doing so would have angle range in [-90°, +90°], as recognized by Wintermantel (col.15 lines 38-39).

Regarding claim 7, which depends on claim 1, Shinoda, Schoebel, and DXengineering do not explicitly disclose the space between receiving antennas. In the same field of endeavor, Wintermantel discloses that in the radar device,
the receiving antenna elements are disposed with a distance of less than λ/2 in the second direction when a wavelength of the radio wave is set as λ (col.21 lines 31-32, RX0, RX1, distance, λ/8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shinoda, Schoebel, and DXengineering with the teachings of Wintermantel to use less than λ/2 as receiving antenna space. Doing so would have angle range within [-90°, +90°], as recognized by Wintermantel (col.22 lines 4-6).

Regarding claim 12, which depends on claim 1, Shinoda, Schoebel, and DXengineering do not explicitly disclose a processor for target detection. In the same field of endeavor, Wintermantel discloses that in the radar device,
 the detection part is formed by a signal processor (Fig.1 item 1.10, processing unit).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shinoda, Schoebel, and DXengineering with the teachings of Wintermantel to use a signal processor. Doing so would process the received signals digitally, as recognized by Wintermantel (col.2 lines 14-15, signal processing means, received signal; col.6 lines 34-36, amplifier, A/D, digital signal processing unit).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda, Schoebel, and DXengineering as applied to claim 1 above, and further in view of Wintermantel and Volman (U.S. Patent No. 7450071, hereafter Volman).
Regarding claim 3, which depends on claim 1, Shinoda discloses that in the radar device,
a radome which is provided to cover the receiving array antenna (Fig.4, antenna in radome)
However, Shinoda, Schoebel, and DXengineering do not explicitly disclose antenna on circuit board. In the same field of endeavor, Wintermantel discloses that
the receiving array antenna is disposed on a circuit board (col.2 lines 5-6, circuit board, planar antennas; col.6 lines 9-11, RX, board), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shinoda, Schoebel, and DXengineering with the teachings of Wintermantel to dispose antennas on circuit board. Doing so would achieve a principle cost reduction, as recognized by Wintermantel (col.2 lines 3-4).
However, Shinoda, Schoebel, DXengineering, and Wintermantel do not disclose the transmission antenna disposes on a radome. In the same field of endeavor, Volman discloses that
the dispersion part is disposed on a radome (col.3 lines 42-43, radome, contact, patch radiator)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shinoda, Schoebel, DXengineering, and Wintermantel with the teachings of Volman to dispose transmission antenna on radome. Doing so would solve thermal issue in transmission system via cooling radome, as recognized by Volman (col.2 lines 6-9).



Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda, Schoebel, and DXengineering as applied to claim 1 above, and further in view of Grimes et al. (D. M. Grimes and T. O. Jones, "Automotive radar: A brief review," in Proceedings of the IEEE, vol. 62, no. 6, pp. 804-822, June 1974, doi: 10.1109/PROC.1974.9520, hereafter Grimes).
Regarding claim 9, which depends on claim 1, Shinoda, Schoebel, and DXengineering do not explicitly disclose power feed to transmission antenna. In the same field of endeavor, Grimes discloses that the radar device further comprising: 
a power feeding part which feeds electric power to the dispersion part (page 809 lines 12-13 on right, antenna, transmitter, feedthrough), 
wherein the power feeding part stops the feeding of the electric power to the dispersion part when the detection part detects the position of the target in the first direction, and the power feeding part feeds the electric power to the dispersion part when the position of the target is not detected {page 806 lines 12(pulse radar), 14 (pulse, duration) on right column; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. transmit pulse signal for target detection) to a known device (e.g. radar) ready for improvement to yield predictable results (e.g. transmit power energy to radar field-of-view). A person of ordinary skill in the art would also have recognized that applying a known technique (e.g. stop transmitting power during listening period in radar target detection) to a known device (e.g. radar) ready for improvement to yield predictable results (e.g. receive reflected signal from a target in the radar field-of-view).}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shinoda, Schoebel, and DXengineering with the teachings of Grimes to use pulse radar. Doing so would obtain a long-range field-of-view, as recognized by Grimes (page 809 lines 1-2 below section “Modulation Considerations” on left column)

Regarding claim 10, which depends on claim 1, Shinoda, Schoebel, and DXengineering do not explicitly disclose target detection using threshold. In the same field of endeavor, Grimes discloses that in the radar device,
the detection part detects the position of the target in the first direction by comparing a signal level of the radio wave reflected by the dispersion part and a predetermined threshold value (page 816 line 6 from bottom on left, target, exceed, threshold).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shinoda, Schoebel, and DXengineering with the teachings of Grimes to use threshold in target detection. Doing so would recognize target based on reflected signal magnitude because reflected signal from a target is stronger than clutters, as recognized by Grimes (page 816 lines 1-9 below Fig.29 on left column, must occur, exceed).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda, Schoebel, DXengineering, and Wintermantel as applied to claims 1 and 5 above, and further in view of Grimes.
Regrading claim 11, which depends on claims 1 and 5, Shinoda, Schoebel, DXengineering, and Wintermantel do not explicitly disclose target detection using threshold. In the same field of endeavor, Grimes discloses that in the radar device,
the detection part detects the position of the target in the first direction by comparing a signal level of the radio wave reflected by one of the two dispersion parts and a signal level of the radio wave reflected by the other of the two dispersion parts (page 816 line 6 from bottom on left, target, exceed, threshold; A person of ordinary skill in the art would have had good reason to treat all received signals in a same way in target detection because a pixel is identified as a target only when the received signal level at the pixel is above a threshold.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shinoda, Schoebel, DXengineering, and Wintermantel with the teachings of Grimes to use threshold in target detection. Doing so would recognize target based on reflected signal magnitude because reflected signal from a target is stronger than clutters, as recognized by Grimes (page 816 lines 1-9 below Fig.29 on left column, must occur, exceed).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/               Examiner, Art Unit 3648                                                                                                                                                                                         
/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648